EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Weber on March 26, 2021.
The application has been amended as follows: 
In Claim 21, Line 11, “the OH groups” has been substituted with --the at least two hydroxyl groups--
In Claim 28, Lines 2 - 3, “the OH groups” has been substituted with --the at least two hydroxyl groups--
In Claim 29, Line 2, “the OH groups” has been substituted with --the at least two hydroxyl groups--
In Claim 30, Line 5, “Each” has been substituted with --each--
In Claim 30, Line 6, “Each” has been substituted with --each--
In Claim 30, Line 7, “Each” has been substituted with --each--


The following is an examiner’s statement of reasons for allowance: the subject matter of original Claim 27 has been incorporated into independent Claim 21.  This subject matter was indicated to be allowable over the prior art for the reasons detailed in the Office action mailed November 12, 2020.  As all of the pending claims now contain this allowable subject matter, this instant application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768